             Case 1:21-cv-00083-N/A Document 7                              Filed 04/19/21    Page 1 of 1




                      UNITED STATES COURT OF INTERNATIONAL TRADE


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -:
                                                                                  :
                                                                                  :
Metalcam S.p.A.                                                                   :
                                                                                  :
                                                                                  :
                               Plaintiffs,                                        :
                                                                                  :
                    v.                                                            :    Court No. 21-00083
                                                                                  :
                                                                                  :
United States,                                                                    :
                                                                                  :
                               Defendant.                                         :
                                                                                  :
                                                                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -:


                                               ORDER OF DISMISSAL

       Upon consideration of all papers filed in this action, and the plaintiff’s failure to file
a complaint within the period prescribed by 19 U.S.C. § 1516a, it is hereby ordered that this
action is dismissed for lack of prosecution pursuant to USCIT Rules 41(b)(2) and 82(b)(7).


                                                                                 Mario Toscano
                                                                                 Clerk of the Court



                                                                       By:       /s/ Scott Warner
                                                                                 Deputy Clerk


Date: April 19, 2021
      New York, New York
